COURT OF APPEALS

SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 02~13-00243~CV

In re Rickey Lynn Johnson Original Proceeding

From the 235th District Court
of Cooke County (12-00011)

August 9, 2013

COGOO'JCO'JW'JCOO

Per Curiam

JUDGMENT

This court has considered rotator’s petition for writ of mandamus and is of
the opinion that relief should be granted. Accordingiy, retator’s petition is
conditionally granted. We order respondent to rule on relator’s objections. Writ
will issue only if the respondent fails to comply with our instructions within thirty

days of the date of this opinion.

SECOND DESTRiCT COURT OF APPEALS

PER CURIAM